Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (Arai) does disclose an optical component similar to that claimed with similar coating materials that would render the claimed properties reasonably expected, the art simply fails to teach or render obvious making the first coating deposited by ALD with the second by PVD.
Although it was previously asserted by the Office that these are process limitations, upon further review of these processes in the art as well as Applicants’ arguments, it is determined that these process limitations will in fact change the structure of each coating and therefore, are necessary in the claim.
While the Examiner does note that prior art from the same field of endeavor to Arai that mentions depositing layers by ALD, PVD, etc., the art is simply listing possible deposition technique but simply lacks the motivation of why one having ordinary skill would particularly select ALD for a first coating with PVD for the second which is required to make a prima facie case of obviousness.
Further, although there is art (see newly cited references to US20140141534 and US20180294162 for example) that does disclose first coatings deposited by ALD with a second coating deposited by PVD, it is noted that all of these references are directed to 
Additionally, it is noted that although the newly cited art does disclose a first coating deposited by ALD and a second deposited by PVD, these references cannot themselves be used to teach the claimed invention, nor render it be obvious. 
 Specifically, while the claims may only broadly mention an optical material made of coatings with no mention of specific materials, the Examiner points out that the claim does require specific properties to be had which are also dependent on material of each coating, optical material, etc. and the materials that would be required to argue inherency for the properties (see materials used by Applicants’ in their disclosure) are not taught nor obvious within these references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784